MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Apr 14 2020, 9:53 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel Hageman                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Reginald Raglin,                                         April 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2634
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff,                                      Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1809-F6-30438



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2634 | April 14, 2020                  Page 1 of 5
                                Case Summary and Issue
[1]   Following a bench trial, the trial court found Reginald Raglin guilty of Count I,

      domestic battery in the presence of a child, a Level 6 felony; Count II, domestic

      battery, a Class A misdemeanor; and Count III, domestic battery with a prior

      domestic battery conviction, a Class A misdemeanor. The trial court then

      announced it would vacate Counts II and III on double jeopardy grounds and

      sentence Raglin only for Count I. The written sentencing order reflects the

      disposition and sentence on Count I but does not show Counts II or III at all.

      Raglin appeals, arguing the sentencing order should reflect the disposition of all

      counts as announced by the court at the conclusion of the bench trial and asks

      that we remand to the trial court to correct the sentencing order. The State

      agrees there is a conflict between the oral and written sentencing orders and that

      the case should be remanded. We also agree, and therefore remand to the trial

      court.



                            Facts and Procedural History
[2]   In late 2018, Raglin pushed his live-in girlfriend to the ground in their home

      while she was holding their one-year-old child and while her nine-year-old son

      was present. The State charged Raglin with Count I, domestic battery in the

      presence of a child, a Level 6 felony; Count II, domestic battery, a Class A

      misdemeanor; Count III, battery resulting in bodily injury, a Class A

      misdemeanor; and Count IV, invasion of privacy, a Class A misdemeanor. As

      to Count II, the State also alleged Raglin had a prior battery conviction which

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2634 | April 14, 2020   Page 2 of 5
      would elevate Count II from a Class A misdemeanor to a Level 6 felony. Prior

      to trial, the State dismissed part II of the information for Count II and also

      dismissed Count IV.


[3]   Raglin waived his right to a jury trial and was tried to the bench on Counts I, II,

      and III. At the conclusion of the bench trial, the trial court found him guilty of

      all counts:


              The Court is going to find you guilty of the Domestic Battery as a
              Level 6 felony. The Court will find you guilty of the Domestic
              Battery as a Class A Misdemeanor. I am going to vacate that
              Count as I find it is the same incident. The Court will find you
              guilty of the Battery Resulting in Bodily Injury but I’m also going
              to vacate Count III because I do find those are the same
              incidents. So, he’s found guilty of Counts I, II, and III but he
              will only be sentenced under Count I.


      Transcript, Volume II at 24. The Chronological Case Summary (“CCS”) is

      consistent with the trial court’s statements from the bench, showing:




      Appellant’s Appendix, Volume II at 7.


[4]   At the outset of the sentencing hearing (that was held immediately following

      the conclusion of the bench trial), the court reiterated that it was “on its

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2634 | April 14, 2020   Page 3 of 5
      own . . . vacating Counts II and III because they all happened at the same time,

      the same incident. So, he’s being sentenced on the Domestic Battery as a Level

      6 Felony.” Tr., Vol. II at 25. The trial court sentenced Raglin to one year for

      Count I, with ninety days to be executed on home detention and the remainder

      suspended to probation. The written sentencing order reflects only the

      disposition of Count I:




      Appealed Order at 1.



                                 Discussion and Decision
[5]   Raglin contends, and the State agrees, that remand is necessary to correct a

      conflict between the trial court’s oral and written sentencing statements. When

      oral and written sentencing statements conflict, we examine them together to

      discern the intent of the court. Walker v. State, 932 N.E.2d 733, 738 (Ind. Ct.

      App. 2010). We may remand the case for correction of clerical errors if the

      intent of the trial court is unambiguous. Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2634 | April 14, 2020   Page 4 of 5
[6]   Here, it is clear from the trial court’s statements at the bench trial and

      sentencing hearing that although it found Raglin guilty of Counts II and III, it

      was vacating those counts. The CCS shows this as well. The intent of the trial

      court with respect to the charges against Raglin is unambiguous; yet the written

      sentencing order, which calls for a list of the defendant’s crimes and the

      corresponding dispositions, plural, shows only one charge: Count I. Because

      the better practice is for sentencing orders to be complete and accurate with

      respect to the charges that were tried and the disposition of each, we remand to

      the trial court to amend its sentencing order to reflect, as its oral sentencing

      statement does, that Raglin was also tried on Counts II and III and that the

      guilty verdicts on those counts were vacated.



                                              Conclusion
[7]   Based on the unambiguous nature of the trial court’s oral sentencing

      pronouncement, we conclude the written sentencing order contains clerical

      errors and remand this case for correction of those errors.


[8]   Remanded.


      May, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2634 | April 14, 2020   Page 5 of 5